Judgment unanimously reversed, on the facts, without costs or disbursements and a new trial granted unless plaintiff stipulates to accept $15,000 in lieu of the amount awarded, in which event the judgment is affirmed, without costs or disbursements. We agree that the evidence presented no issue and that Trial Term properly directed a verdict for the plaintiff. However, the verdict of the jury, doubtless influenced by the gross nature of the negligence and the possibility of its doing far greater harm than it actually did, made an excessive award. We believe that $15,000 represents adequate compensation for the injuries actually suffered. Settle order on notice.
Concur — -Breitel, J. P., Rabin, McNally and Steuer, JJ.